
	

114 HR 703 IH: Renewable Fuel Standard Elimination Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 703
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Goodlatte (for himself, Mr. Weber of Texas, Mr. Poe of Texas, Mr. Massie, Ms. Foxx, Mr. Hanna, Mr. Collins of Georgia, Mr. Meadows, Mr. Sam Johnson of Texas, Mr. Sensenbrenner, Mr. Pittenger, Mr. Valadao, Mr. Dent, Mr. Bridenstine, Mr. Lamborn, Mr. Duncan of Tennessee, Mr. Duncan of South Carolina, Mr. Cole, Mr. Rothfus, Mr. Stewart, Mr. Pearce, Mr. DeSantis, Mr. Farenthold, Mr. McClintock, Mr. Neugebauer, Mr. Gohmert, Mr. Olson, Mr. Flores, Mr. Roe of Tennessee, Mr. Nugent, Mrs. Black, Mr. Labrador, Mr. Marchant, Ms. Granger, Mr. Rice of South Carolina, Mr. Brady of Texas, Mr. Sanford, Mr. Yoho, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To repeal the renewable fuel program of the Environmental Protection Agency.
	
	
 1.Short titleThis Act may be cited as the Renewable Fuel Standard Elimination Act. 2.Repeal of renewable fuel programSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is repealed.
		
